Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The claims all remain distinguished over all of the prior art for reasons of record and in view of the Terminal Disclaimer filed 05/16/2022 which has been approved, thus obviating the Obviousness Double Patenting rejection of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
05/19/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778